Citation Nr: 1521590	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served honorably on active service from June 1975 to June 1979.  His last period of service was from October 1982 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

All documents on the Virtual VA paperless claims processing system and on the Veterans Benefits Management System have been reviewed.

The Veteran was scheduled for a Board hearing in October 2013; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.


FINDING OF FACT

The Veteran was discharged from his last period of active service from October 1982 to August 1983, under other than honorable conditions due to misconduct, described as drug abuse; his discharge was properly characterized as dishonorable; and, he is in receipt of VA compensation for a total disability rating based on individual unemployability (TDIU).

	






	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The character of the Veteran's last discharge from service from October 1982 to August 1983, under other than honorable conditions due to misconduct, and the Veteran's receipt of VA compensation for TDIU, bars the Veteran from qualification for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2014); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713 , § 211(e)(1)(B) (Nov. 21, 2011).\


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Veteran seeks to establish eligibility for participation in VRAP, Public Law 112-56.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, and it offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Entitlement for VRAP requires that the claimant be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713 , § 211(e)(1)(B) (Nov. 21, 2011).

Here, the Veteran's DD-214 and a DD-215 for his last period of service from October 1982 to August 1983 shows that the Veteran was discharged under other than honorable conditions due to misconduct, described as drug abuse.  The service records included statements from the Commanding Officer, documents regarding the Administrative Board Procedure, and the Veteran's statements.  The Commanding Officer indicated that the Veteran was recommended for a discharge under other than honorable conditions by reason of misconduct due to drug abuse, based on two positive urinalysis results, including one that was positive for an undetermined amount of marijuana.  Regarding the purported drug use, the Commanding Officer indicated that the Veteran's extent of substance abuse appears to be heavy and primarily limited to cannabis and cocaine.  The Commanding Officer noted that during the interview, the Veteran was evasive and uncooperative with strong opinions concerning his abuse.  It is noted that the Veteran does show evidence of drug dependency.  The Commanding Officer also noted that the Veteran refused to participate in any counseling or rehabilitation program.  

In an August 1988 Administrative Decision, the RO determined that the character of the Veteran's discharge from his period of service from October 1982 to August 1983 was dishonorable for VA purposes and is a bar to receipt of VA benefits.  See also September 2012 determination.  The RO determined that the Veteran's two offenses of drug usage, together with refusal to participate in counseling or rehabilitation programs in the Navy, is misconduct, and the Veteran's service from October 1982 to August 1983 was not otherwise honest, faithful and meritorious.  

The Veteran submitted his claim for eligibility for VRAP in July 2012, and in August 2012, VA issued due process notification to the Veteran, and requested that he provide any information relating to his second discharge that may assist his case.  In response, the Veteran provided statements to the effect that he failed one urinary analysis for marijuana and paid for his indiscretion with a loss of a stripe and a $500 fine; he was under duress when he signed a sheet of paper admitting to having experience with different types of drugs; and, he had no history of misconduct and the parameters for a discharge under other than honorable conditions do not apply to his situation.  See September 2012 Veteran statement; February 2013 Form 9.  The Veteran was then advised that he did not qualify for VRAP benefits in a September 2012 letter.

A discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances provided in 38 C.F.R. § 3.12(b), unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  The Veteran has been denied benefits for willful and persistent misconduct, which is cited by 38 C.F.R. § 3.12(d) as a "regulatory bar" considered to have been under dishonorable conditions.  Insanity is a defense against either a statutory bar or a regulatory bar.  In this case, there are no allegations of insanity and the record does not support such a finding.  

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious. 38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

Based on the evidence, the Board finds that the Veteran's discharge from his last period of active duty was due to persistent and willful misconduct in service.  As noted in the service records, the Veteran had two positive urinalysis results, and the Board finds it significant that the Veteran then refused to participate in any counseling or rehabilitation program.  The Board also notes that the Veteran's two positive urinalysis results occurred within less than a year of service.  The Veteran's contentions that that he failed one urinary analysis for marijuana and that he had no history of misconduct are inconsistent with the service records.  The Board also notes that in a January 1988 statement, the Veteran reported that he convinced the CCAC Counselor to recommend him for discharge from the Navy "for personal reasons" so as to avoid being sent out as a deck hand; therefore, the Veteran's contentions are inconsistent.  Because the Veteran's contentions are inconsistent and conflicts with the other evidence of record, the Board finds that the Veteran's contentions are not credible.  Further, the Board finds no basis for the finding that the Veteran admitted his experience with drugs because he was under duress.  The Board does not consider the Veteran's offenses during his last period of service to be "minor" under the criteria of 38 C.F.R. § 3.12(d)(4) as the offenses were of a nature that would interfere with the Veteran's military duty.

Though the Veteran had an honorable period of service, the Veteran was discharged from his last period of service under other than dishonorable conditions.  Additionally, the Board notes that the Veteran is in receipt of VA compensation for the grant of TDIU.  See October 2014 rating decision.  For these reasons, the Veteran is not entitled for participation in VRAP.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  

The Board acknowledges the Veteran's argument, through his representative, that he is entitled to participate in VRAP because his character of discharge was mischaracterized by VA as "dishonorable" in VA's letter dated September 2012, thus allegedly resulting in prejudice to the Veteran.  See April 2015 Appellant's Brief.  However, a discharge under other than other honorable conditions due to willful and persistent misconduct is considered to have been issued under dishonorable conditions for VA purposes.  See 38 C.F.R. § 3.12(d)(4); see also August 1988 Administrative Decision.  Therefore, the September 2012 letter by VA did not mischaracterize the Veteran's discharge for VA purposes, and no prejudice to the Veteran resulted from the September 2012 letter.  

Thus, the criteria for qualification for VRAP are not met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to eligibility for VRAP is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


